         Case 1:20-cv-03479-BAH Document 11 Filed 06/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 MICHAEL ISIKOFF,
                       Plaintiff,
               v.                                      Civil Action No. 20-3479 (BAH)
 U.S. DEPARTMENT OF JUSTICE,
                       Defendant.


                    NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of Court will please withdraw the appearance of Assistant United States Attorney

Kristin Brudy-Everett and enter the appearance of Assistant United States Attorney Johnny Walker

as counsel for Defendant.


Dated: June 28, 2021                          Respectfully submitted,
       Washington, D.C.
                                                /s/ Johnny Walker
                                              JOHNNY H. WALKER, D.C. Bar # 991325
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, District of Columbia 20530
                                              Telephone: 202-252-2575
                                              Cell: 202-815-8708
                                              Email: johnny.walker@usdoj.gov
                                              Counsel for Defendant
